
	

113 HR 576 IH: Save Endangered Species Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 576
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To save endangered
		  species.
	
	
		1.Short titleThis Act may be cited as the
			 Save Endangered Species Act of
			 2013.
		2.Findings and
			 purpose
			(a)Congress
			 finds:
				(1)Captive breeding
			 programs are an essential part of re-establishing endangered species
			 populations.
				(2)While the
			 scimitar-horned oryx is extinct, and the addax and the dama gazelle are
			 endangered, in their native Africa, thanks to the hunting industry their
			 populations are flourishing and thriving in Texas.
				(3)U.S. populations
			 of the scimitar-horned oryx, addax and the dama gazelle are not taken from the
			 wild, but are bred from animals imported in the 1970s.
				(4)A
			 biologist and executive director of the Fossil Rim Wildlife Center in Glen
			 Rose, tells The Houston Chronicle, In this instance, Texas ranchers have
			 done an astonishing job of rebuilding three species of African antelope, one of
			 which is extinct in the wild. When it comes to saving a species, government on
			 its own cannot save those species. The private sector has to get
			 involved.
				(5)The U.S. Fish and
			 Wildlife Service wisely granted an exemption from certain provisions of the
			 Endangered Species Act relating to the taking of animals
			 endangered overseas, but flourishing in the United States.
				(6)An anti-hunting
			 activist group opposed to hunting filed suit against the Interior Department
			 seeking to outlaw the hunting of the scimitar-horned oryx, addax and the dama
			 gazelle, and in 2012 the Interior Department complied, declaring their large
			 and flourishing Texas populations were endangered under the
			 Endangered Species Act.
				(7)Banning the
			 hunting of an unendangered species in Texas does absolutely nothing to protect
			 overseas endangered populations in Africa.
				(8)Banning the
			 hunting of an unendangered species in the United States actually places
			 overseas endangered populations in danger of extinction by removing any
			 incentive to breed and maintain them.
				(9)Restoring the
			 domestic hunting of these species is essential to maintaining healthy captive
			 breeding programs if we are to restore or save them in their native
			 Africa.
				3.Restore the
			 previous rule
			(a)Before the end of
			 the 60-day period beginning on the date of enactment of this Act, the Secretary
			 of the Interior shall reissue the final rule published on September 2, 2005 (70
			 Fed. Reg. 52310 et seq.), without regard to any other provision of statute or
			 regulation that applies to issuance of such rule.
			(b)Such reissuance
			 (including this section) shall not be subject to judicial review.
			
